 DECISIONS OF NATIONAL LABOR RELATIONS IOARI)Unitog Company and General Drivers andWarehousemen Local Union No. 534, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of Amer-ica. Case 17-CA-9813December 8, 1980DECISION AND ORDERBY MI MBLRS J:NKINS, PNEI O, ANI)TRUI SI)AI.EUpon a charge filed on July 25, 1980, by GeneralDrivers and Warehousemen Local Union No. 534,affiliated with nternational Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein called the Union, and duly servedon Unitog Company, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 17,issued a complaint and notice of hearing on August20, 1980, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 2, 1980,following a Board election in Case 17-RC-8885,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about July 17, 1980, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to recognize and to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On August29, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On September 22, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September25, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-' Official notice is taken of he record in Ihe representation proceed-ing, Case 17-RC-8885, as the term "record" is defined in Secs. 102.68and 102 69(g) o the Board's Rules and Regulations, Series 8, as amendedSee LI'V leciroystems. Inc., 166 NLRB 938 (1967), enfd. 38 F 2d 683(4th Cir 1968); Golden Age) Beverage Co., 167 NLRB 151 (1967), enfd 415F 2d 26 (5th Cir 1969). Interrype Co. v. Pencllo, 269 F Supp 573(D) C.Va 1967); rboleh Corp., 164 NLRB 378 (1967), enfd 397 F 2d 91(7th Cir 1968) Sec 9(d) of Ihe NLRA, as amended253 NLRB No. 79mary Judgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational l.abor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint Respondent ad-mitted that the Union was certified as the exclusivebargaining representaive of the employees in theappropriate unit, and that the Union requested it tobargain with respect to rates of pay, wages, hours,and other terms and conditions of employment. Re-spondent also admitted that it has failed and re-fused to recognize and to bargain with the Unionas the exclusive bargaining representative of its em-ployees. It denied that the Union was the exclusiverepresentative of the employees in the unit. Re-spondent asserted in its answer to the complaintand in its reply to the Notice To Show Cause thatthe election in the underlying representation pro-ceeeding was invalid because of the Union's objec-tionable conduct and that a hearing on its objec-tions should have been held. It also asserted that itsarguments in support of its defense were presentedto the Regional Director during the course of theinvestigation of the objections, and to the Board inits exceptions to the Regional Director's Report onObjections. Respondent specifically asserts that rel-evant statements from a number of individuals, aswell as documentary evidence, were given to theRegional Director during the investigation of theobjections but that the Regional Director failed totransmit said evidence to the Board.Review of the record herein, including therecord in Case 17-RC-8885, reveals that on De-cember 12, 1979, the Regional Director approvedthe parties' Stipulation for Certification Upon Con-sent Election in a unit of all full-time and regularpart-time clerical employees at Respondent's War-rensburg, Missouri, facility. Subsequently, on Janu-ary 18, 1980, in a secret-ballot election, a majorityof the unit employees designated the Union as theircollective-bargaining representative.On January 25, 1980, Respondent filed timelyobjections to the election. Subsequently the Re-gional Director conducted an investigation of theseobjections. In his Report on Objections the Region-al Director recommended that the objections beoverruled in their entirety and that the Union becertified by the Board as the bargaining representa-tive for the unit employees.614 UNI0(i C()MPANYOn March 5, 1980), Respondent filed exceptionsto the Regional Director's Report on Objectionswith argument in support thereof. Respondentargued that the Regional D)irector had failed toconsider certain written statements submitted tohim by Respondent, and now argues that the Boardhas never considered that evidence, although itdoes not now specify such evidence. On July 2,1980, the Board issued a Decision and Certificationof Representative"2finding in effect that Respond-ent provided no evidence to support its bare asser-tions that such written statements contained anyevidence of objectionable conduct and adopting theRegional Director's recommendations and findingthat the exceptions raised no material or substantialissues warranting a hearing.: On or about July 9,1980, the Union by letter requested Respondent tobargain collectively with it as the exclusive collec-tive-bargaining representative of its employees inthe appropriate unit with respect to their rates ofpay, wages, hours of employment, and other termsand conditions of employment. On or about July17, 1980(), Respondent failed and refused to recog-nize and bargain with the Union. It thus appearsthat Respondent is attempting in this proceeding torelitigate issues fully litigated and finally deter-mined in the representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.'All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:Not reported n volules if Hoard i)eDilins,a Member Periello agreed Ihat the misrepresentation Illeged in Ihe ob-jectiolns did il waarranrit sctllnig asid the lection hbut did so fir the rea-sons set firrlh il Shopping Karl t,,id .firAci In. 228 NlRB 1311 1'77)As noted n his dlssenting opinioin (ieneral Kntil ,r ( ah/lrnia. In. 231N I.R 619 (1978). Memer Penelli con ,rlnue Iio adhere I, the principlesanntounced iii Shopping Aarl4 See Phurgh P/a, (Giia , L(; R. R. 113 U S 14h It,2 (1)411Rules and Regulatiols of the Biard, Sete I)2 67() and 12 6hq(c)FINDIN(iS )I FC,,c 1. 'I11. HBUSINI SS (01 RISP'ONI)I.NIRespondent, a State of Missouri corporation, isengaged in the production and distribution of uni-forms at various facilities, including a facility locat-ed at Warrensburg, Missouri, herein called the fa-cility. Respondent, in the course and conduct of itsbusiness operations within the State of Missouri,annually purchases goods and services valued inexcess of $50,(XX) directly from sources located out-side the State of Missouri.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. TrH I ABO)R OR(iANIZATION IN\11 't : l)General Drivers and Warehousemen IocalUnion No. 534, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenl &Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.1it. THE UNFAIR AOR PRACTICIESA. 7he Representation ProceedingI. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time clerical em-ployees in the Customer Service and Distribu-tion departments at the Unitog Company'sWarrensburg, Missouri, facility, but excludingconfidential employees, professional employ-ees, guards and supervisors as defined in theAct.2. The certificationOn January 18, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 17 designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 2, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.61S I)ECISI()NS O)F NATII)NAL LABO()R REI.ATIONS BOARDB. he Request To Bargain and Respondent'sRcefu.salCommencing on or about July 9, 1980, and at alltimes thereafter, the Union has requested Respond-ent to recognize it and to bargain collectively withit as the exclusive collective-bargaining representa-tive of all the employees in the above-describedunit. Commencing on or about July 17, 1980, andcontinuing at all times thereafter to date, Respond-ent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit.Accordingly, we find that Respondent has, sinceJuly 17, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE IFFCT[ OF THE UNFAIR LABORPRACTICFS UPON COMMERCEThe activities of Unitog Company set forth insection III, above, occurring in connection with itsoperations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. TIHI REMEI)YHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company. Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCIUSIONS O: LAWI. Unitog Company is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. General Drivers and Warehousemen LocalUnion No. 534, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All full-time and regular part-time clerical em-ployees in the Customer Service and Distributiondepartments at the Unitog Company's Warrens-burg, Missouri, facility, but excluding confidentialemployees, professional employees, guards and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since July 2, 1980 the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 17, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Unitog Company, Warrensburg, Missouri, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with General Driversand Warehousemen Local Union No. 534, affiliated UNITOG COMPANYwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time clerical em-ployees in the Customer Service and Distribu-tion departments at the Unitog Company'sWarrensburg, Missouri, facility, but excludingconfidential employees, professional employ-ees, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Warrensburg, Missouri, facilitycopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 17, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.: Il thc c Cit Ihill this ()rdcr is tCllrirrcd h\ iL Judgmenti I L i lUnilcdStiatc Cot r of Appca lk Ihe words I the i ll(, Ictidlllg 'o,led h)Order o Ihec Nalltial I ahalr Rlallns oard" hill read "',otcd Puru-anl It( i JllilglTrllt f th tited SI .t (Courtl o Appeal I'itoictig 11()rdcorof lIht Nat mi l I ahbo R .lulimlls H trd(c) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICItTo EMPI OY[PESPosrTI) BY ORI)DR 01: THLNATIONAl LABOR RlI ATIONS BOARDAn Agency of the United States GovernmentWE Wil.I NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith General Drivers and WarehousemenLocal Union No. 534, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as theexclusive representative of the employees inthe bargaining unit described below.Wt: Will NOI in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.Wi. wi , upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of enmployment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time clericalemployees in the Customer Service and Dis-tribution departments at the Unitog Compa-ny's Warrensburg, Missouri facility, but ex-cluding confidential employees, professionalemployees, guards and supervisors as de-fined in the Act.UNITo); COM PANY617